Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered October 5, 2006, which, to the extent appealed from, granted petitioner’s motion to vacate respondent Danica’s notice under mechanic’s lien law, unanimously affirmed, without costs.
The lien named the subject property as a whole without identifying the individual condominium units (see Lien Law § 9 [7]), and purported to place liens on the building’s common ar*392eas without the consent of all individual condo unit purchasers (see Real Property Law § 339-Z [1]), thus warranting its vacatur (Lien Law § 19 [6]; see Northeast Restoration Corp. v K & J Constr. Co., 304 AD2d 306 [2003]). Concur—Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ. [See 2006 NY Slip Op 30034(U).]